Citation Nr: 1128628	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO. 07-38 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for basaloid squamous cell carcinoma of the left sinonasal cavity, postoperative, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to August 1987, including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A personal hearing before the Board was scheduled for April 13, 2010, in Washington, D.C., but was cancelled by the Veteran by written correspondence received on March 30, 2010.

This case was the subject of a Board remand dated in August 2010.


FINDINGS OF FACT

1. The preponderance of the competent medical evidence shows that the Veteran's basaloid squamous cell carcinoma of the left sinonasal cavity was not a soft tissue sarcoma and is not of a type listed at 38 C.F.R. § 3.309(e).

2. The preponderance of the competent medical evidence indicates that the Veteran's basaloid squamous cell carcinoma of the left sinonasal cavity was not related to active service.


CONCLUSION OF LAW

The criteria for service connection for basaloid squamous cell carcinoma of the left sinonasal cavity, postoperative, to include as due exposure to Agent Orange, are not met. 38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309(e) (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board finds that the only competent medical opinion evidence of record indicates that the Veteran's basaloid squamous cell carcinoma of the left sinonasal cavity was not a form of soft tissue sarcoma and is not related to the Veteran's period of active service. Accordingly, the Board will find that service connection for the Veteran's squamous cell carcinoma of the of the left sinonasal cavity, postoperative, to include as due to exposure to Agent Orange, is not warranted on either a presumptive basis or based on a showing of direct causation.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

A February 2007 VCAA notice letter informed the appellant of what evidence was required to substantiate his claim for service connection for basaloid squamous cell carcinoma of the left sinonasal cavity, postoperative, to include as due to exposure to Agent Orange. This letter also informed him of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, the February 2007 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim in May 2007 and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the duty to assist, the claims file contains all identified relevant service treatment records, reports of VA post-service treatment, and reports of private treatment. See 38 U.S.C.A. § 5103A(a)-(c).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, an August 2007 medical opinion report is based on a detailed review of the claims file and contains an adequate and reasoned explanation for its conclusions. Accordingly, the Board finds that the VA examination report is adequate for adjudication of the Veteran's claim. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).

The RO has obtained updated relevant treatment records and obtained a medical opinion in substantial compliance with the Board's August 2010 remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal. 


Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f). Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall be presumed to be due to exposure to such herbicide agents if they have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the last date on which the veteran was exposed to an herbicide agent during active service. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii). 

The diseases listed in 38 C.F.R. § 3.309(e) are AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and several forms of soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

In addition, the United States Court of Appeals for the Federal Circuit has held that a veteran is not precluded by presumptive laws and regulations from establishing service connection with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's active service included service in Vietnam. He is therefore presumed to have been exposed to certain herbicide agents, including Agent Orange. 38 U.S.C.A. § 1116(f).

At treatment at Portsmouth Naval Hospital in July 2006 the Veteran was seen for a left nasal mass. The tissue was suspicious for an inverting papilloma. 

A biopsy in August 2006 revealed the nasal tumor to include basaloid squamous cell carcinoma. That same month the Veteran underwent a resection of the tumor and applied for service connection for disability resulting from the tumor.

The Veteran contends that his basaloid squamous cell carcinoma of the left sinonasal cavity is due to his exposure to Agent Orange while serving in Vietnam. He has requested VA to consider whether his squamous cell carcinoma constitutes soft tissue sarcoma such that a presumption of service connection based on his in-service exposure to Agent Orange would be warranted.

In September 2007 a VA primary care physician requested that the Veteran's basaloid squamous cell carcinoma of the left sinonasal cavity be considered for an association with Agent Orange exposure.

This case was submitted for a VA medical opinion pursuant to the Board's remand of this matter to the Agency of Original Jurisdiction in August 2010.

An August 2010 VA medical opinion report reflects a detailed review of the claims file. The reviewing clinician opined that the Veteran's basal cell carcinoma of the left sinonasal cavity was not incurred in or aggravated by service, to include exposure to herbicide agents such as Agent Orange. She elaborated that the Veteran had a squamous cell carcinoma, which is a form of cancer of the carcinoma type that may occur in many different organs, including the skin, lips, mouth, esophagus, urinary bladder, prostate, lungs, vagina, and cervix. She asserted that it was a malignant tumor of a squamous epithelium (epithelium that shows squamous cell differentiation). She recounted that despite the common name, these are unique cancers with large differences in manifestation and prognosis. She noted by contrast that a soft tissue sarcoma is a form of sarcoma, a cancer, that develops in connective tissue, though the term is sometimes applied to elements of the soft tissue that are not currently considered connective tissue. She concluded that because these cancers occur in different types of tissues, they are not one and the same, so that the basaloid squamous cell carcinoma is not a soft tissue sarcoma.

There is no competent medical opinion of record stating that the Veteran's soft tissue sarcoma is due to in-service Agent Orange exposure or is otherwise related to active service. The VA primary care physician who requested that the Veteran's cancer be considered as to whether it is due to Agent Orange exposure expressed no medical opinion on the matter, and therefore is of no probative value in support of the Veteran's claim. The date of onset was many years after active service and the matter is one of complex medical etiology; thus, the Veteran's assertion that his cancer was due to in-service exposure to Agent Orange is also of no probative value because the Veteran is not medically competent to render opinions as to complex medical etiology. See 38 C.F.R. § 3.159(a).

The only relevant and competent medical opinion evidence of record is that of the August 2010 VA examiner, who found that the Veteran's squamous cell carcinoma was not a form of soft tissue sarcoma and is not otherwise related active service. Because the preponderance of the competent medical evidence shows that the Veteran's basaloid squamous cell carcinoma of the left sinonasal cavity was not of a type listed as 38 C.F.R. § 3.309(e), a presumption of service connection for the Veteran's basal cell carcinoma based on in-service exposure to certain herbicide agents to include Agent Orange is not warranted.

Further, as the preponderance of the competent medical evidence indicates that the Veteran's basaloid squamous cell carcinoma of the left sinonasal cavity squamous cell carcinoma was not otherwise related to active service, the preponderance of the evidence is also against the claim for service connection on a direct causal (as opposed to presumptive) basis. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d); 

As the preponderance of the evidence is against the claim for basaloid squamous cell carcinoma of the left sinonasal cavity, postoperative, as to both the relevant presumptive criteria and on the basis of direct actual causation, the claim is denied; the benefit of the doubt doctrine is not for application in resolution of this appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Service connection for basaloid squamous cell carcinoma of the left sinonasal cavity, postoperative, to include as due to exposure to certain herbicide agents including Agent Orange, is denied.





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


